         Case 1:19-cv-00987-PEC Document 5 Filed 08/01/19 Page 1 of 2
                                                                                       RECEIVED
                                                                                      DOJ COURIER
        IN THE IINITED STATES COURT OF FEDERAL CLAIMS
                                                                                      AU6‐ 12019

WILLIAM JOSEPH M00NEY&                                                          &瀕 計∬轟:皿NMs
                                                                                じ
JONITHEttSE MOONEY,
                         Plainti範


                                                               No。   19‑987T
                 V.
                                                               CudgC Patricia Eo Campbell― SmithJ

THE UNITED STATES OF AMERICA,

                         Detndant,


                                     NOTICE OF APPEARANCE

To the Clerk:

        Please enter the appearance of Margaret E. Sheer as the attomey of record for the United

States. Unless   filed electronically, service of all papers by opposing parties shoutd be addressed

as follows:



                        Margaret E. Sheer, Esquire
                        U.S. Departrnent of Justice
                        Ta,x Division
                        Court of Federal Claims Section
                        Post Office Box 26
                        Ben Franklin Station
                        Washington, D.C. 20044


August I,2019
                                                       Margaret

                                                       Tax Division
                                                       Court of Federal Claims Section
                                                       Voice: Q02)307-6627
                                                       Fax: (202) 514-9440
                                                       Email: Margaret.e.sheer@usdoj.gov
          Case 1:19-cv-00987-PEC Document 5 Filed 08/01/19 Page 2 of 2



                                     CERTIFICATE OF SERⅥ CE


      I certiff that service of the foregoing document     has,   this lst day of August 2019, been
made on   plaintifl pro   se, in a postage prepaid envelope, to the following address:


                                         William Joseph Mooney
                                         Joni Therese Mooney
                                         409 #   Avenue NW
                                         Little Falls, MN 56345



                                                                      of Justice (Tan)
                                                        Court ofFederal Cinime section
                                                        P.0.Box 26
                                                        Ben Franklin Post Omce
                                                        Washington DoC.20044
